DETAILED ACTION
This Action is responsive to the Amendment filed on 06/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating layer 330, FIG. 3B of Applicants’ Drawings directly contacts the transparent material 230, FIG. 3B of Applicants’ Drawings as described in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Publication No. 2020/0161508 (Tischler et al). 

Although the claims at issue are not identical, they are not patentably distinct from each other because, as set forth below, Tischler anticipates or, in the alternative, render obvious the claims of the instant application.
Claim 1 of Tischler anticipates the limitations recited in Claim 1 of the Instant Application including an electronic device comprising:
a plurality of light-emitting elements, each light-emitting element comprising a first bottom surface and a pair of contact pads disposed under the first bottom surface (Claim 1, lines 2-4);
a transparent material covering the plurality of light-emitting elements, exposing the pair of contact pads, and comprising a flat top surface and a second bottom surface (Claim 1, lines 5-7);
a plurality of contact layers connected to the pair of contact pads and the second bottom surface (Claim 1, lines 8-9);
an insulating layer disposed under the first bottom surface and connected to the plurality of contact layers (Claim 1, lines 10-11); and
a plurality of contacts disposed under the insulating layer and electrically connected to the plurality of contact layers (Claim 1, lines 12-14).
Claim 2 of Tischler anticipates the limitations recited in Claim 2 of the Instant Application.
Claim 3 of Tischler anticipates the limitations recited in Claim 3 of the Instant Application.
Claim 4 of Tischler anticipates the limitations recited in Claim 4 of the Instant Application.
Claim 5 of Tischler anticipates the limitations recited in Claim 5 of the Instant Application.
Claim 6 of Tischler anticipates the limitations recited in Claim 6 of the Instant Application.
Claim 7 of Tischler anticipates the limitations recited in Claim 7 of the Instant Application.
Claim 8 of Tischler anticipates the limitations recited in Claim 8 of the Instant Application.
Claim 9 of Tischler anticipates the limitations recited in Claim 9 of the Instant Application.
Claim 10 of Tischler anticipates the limitations recited in Claim 10 of the Instant Application.
Claim 11 of Tischler anticipates the limitations recited in Claim 11 of the Instant Application.
Claim 12 of Tischler anticipates the limitations recited in Claim 12 of the Instant Application.
Claim 13 of Tischler anticipates the limitations recited in Claim 13 of the Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014 0101143 A), in view of Jang (US 2011/0149600).

Regarding claim 1, Kim (see, e.g., FIG. 8) discloses an electronic device comprising: 
a plurality of light-emitting elements 2A, 2B, each light-emitting element 2A, 2B comprising a first bottom surface e.g., bottom of 2A, 2B and a pair of contact pads 90A, 80A, 90B, 80B disposed under the first bottom surface e.g., bottom of 2A, 2B (Para 0018); 
a transparent material 4 covering the plurality of light-emitting elements 2A, 2B, exposing the pair of contact pads 90A, 80A, 90B, 80B, and comprising a flat top surface e.g., top surface of 4 and a second bottom surface e.g., bottom surface of 4 (Para 0018); 
a plurality of contact layers 91A, 89, 81B connected to the pair of contact pads 90A, 80A, 90B, 80B and the second bottom surface e.g., bottom surface of 4; 
an insulating layer 6 disposed under the first bottom surface e.g., bottom of 2A, 2B and connected to the plurality of contact layers 91A, 89, 81B (Para 0018),
Examiner note: Examiner notes that the plurality of contact layers 91A, 89, 81B are connected to the second bottom surface e.g., bottom surface of 4 through 6.
Although Kim (FIG. 8) shows substantial features of the claimed invention, Kim (FIG. 8) fails to expressly teach a plurality of contacts disposed under the insulating layer and electrically connected to the plurality of contact layers.
Kim (see, e.g., FIG. 9) teaches a plurality of contacts 7b (e.g., left), 7b (e.g., right) [of the printed circuit board 7] (Para 0019). Jang, on the other hand, teaches that printed circuit boards supply power to light emitting elements (Para 0072).
Furthermore, Examiner notes that Kim (see, e.g., FIG. 9) teaches a plurality of contacts 7b (e.g., left), 7b (e.g., right) disposed under plurality of contact layers 91, 81 (Para 0019), and Kim (see, e.g., FIG. 8) teaches plurality of contact layers 81A, 91A. Thus, the combination would teach a plurality of contacts 7b (e.g., left), 7b (e.g., right) (i.e., per teaching of Kim, FIG. 9) disposed under the insulating layer 6 (i.e., per the teaching of Kim, FIG. 8) and electrically connected to the plurality of contact layers 81A, 91A (i.e., per teaching of Kim, FIG. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of contacts of Kim (FIG. 9) to the plurality of contact layers as described by Kim (FIG. 8) for the purpose of supplying power through a printed circuit board to the light emitting elements (Jang: pg 4).

Regarding claim 2, the combination of Kim (see, e.g., FIG. 8) / Kim (see, e.g., FIG. 9) teaches that two adjacent contact layers e.g., 91A, 81B (of Kim, FIG. 8) of the plurality of contact layers 91A, 89, 81B (of Kim, FIG. 8) are separated from each other by a first distance, two adjacent contacts 7b (e.g., left), 7b (e.g., right) (of Kim, FIG. 9) of the plurality of contacts 7b (e.g., left), 7b (e.g., right) (of Kim, FIG. 9) are separated from each other by a second distance.
The motivation to combine device of Kim, FIG. 8 and the plurality of contacts of Kim, FIG. 9 is recited in paragraph 28 through paragraph 30 above. 
Kim (see, e.g., FIG. 8) / Kim (see, e.g., FIG. 9) fail to specify that the second distance is larger than the first distance. However, differences in distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the second distance being larger than the first distance, it would have been obvious to one of ordinary skill in the art to use or modify the second distance and the first distance of Kim through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 3, the combination of Kim (see, e.g., FIG. 8) / Kim (see, e.g., FIG. 9) teaches that the insulating layer 6 (of Kim, FIG. 8) has a portion exposed e.g., exposed side surfaces of 6 from the plurality of contacts 7b (e.g., left), 7b (e.g., right) (of Kim, FIG. 9).
The motivation to combine the device of Kim, FIG. 8 and the plurality of contacts of Kim, FIG. 9 is recited in paragraph 28 through paragraph 30 above. 

Regarding claim 5, Kim (see, e.g., FIG. 8) teaches that the transparent material 4 is wider than one of the plurality of the light-emitting elements 2A, 2B in a lateral dimension.

Regarding claim 6, Kim (see, e.g., FIG. 8) teaches that all of the contact pads 90A, 80A, 90B, 80B are covered by the plurality of contact layers 91A, 89, 81B.

Regarding claim 7, Kim (see, e.g., FIG. 8) teaches that at least one of the plurality of contact layers 91A, 89, 81B has a thickness.
Kim (see, e.g., FIG. 8) fails to specify that the thickness is of about 10 nm to 50 µm. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the at least one of the plurality of contact layers having a thickness of about 10 nm to 50 µm, it would have been obvious to one of ordinary skill in the art to modify the thickness of the at least one of the plurality of contact layers of Kim to be of about 10 nm to 50 µm through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Kim (see, e.g., FIG. 8) teaches that the insulating layer 6 and the plurality of light-emitting elements 2A, 2B are overlapped with each other.

Regarding claim 9, Kim (see, e.g., FIG. 8) teaches that the plurality of contact layers 91A, 89, 81B (of Kim, FIG. 8) is larger than the plurality of contacts 7b (e.g., left), 7b (e.g., right) (of Kim, FIG. 9) in quantity.
The motivation to combine the device of Kim, FIG. 8 and the plurality of contacts of Kim, FIG. 9 is recited in paragraph 28 through paragraph 30 above. 

Regarding claim 15, Kim (see, e.g., FIG. 8) teaches that the insulating layer 6 directly contacts the transparent material 4.

Regarding claim 20, Kim (see, e.g., FIG. 8) teaches that the transparent material 4 comprises a light-absorbing material (Para 0016).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014 0101143 A), in view of Jang (US 2011/0149600), and further in view of Oh (KR 101504171 B1).

Regarding claim 10, although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a plurality of light-emitting elements configured to emit two or more lights with different wavelengths.
Oh (see, e.g., FIG. 4) teaches the plurality of light-emitting elements 21, 41 and 22, 42 configured to emit two or more lights with different wavelengths for the purpose of producing a light emitting device that emits white light (pg 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of light-emitting elements of Kim to emit two or more lights with different wavelengths of Oh for the purpose of producing a light emitting device that emits white light (pg 7).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014 0101143 A), in view of Jang (US 2011/0149600), and further in view of Bierhuizen (WO 2013 118076 A1).

Regarding claim 16, although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a frame surrounding the plurality of light-emitting elements and blocking light from the plurality of light-emitting elements.
Bierhuizen (see, e.g., FIG. 2D) teaches a frame 250 surrounding the plurality of light-emitting elements 110 and blocking light from the plurality of light-emitting elements 110 for the purpose of efficiently reflecting, scattering, or otherwise manipulating the light to extract additional light forward from the light emitting elements (pg 5, lines 2-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the frame surrounding the plurality of light-emitting elements of Bierhuizen to the device as described by Kim/Jang for the purpose of efficiently reflecting, scattering, or otherwise manipulating the light to extract additional light forward from the light emitting elements (pg 5, lines 2-8).

Regarding claim 18, although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a non-transparent structure surrounding the plurality of light-emitting elements, light emitted from the plurality of light-emitting elements cannot penetrate the non-transparent structure.
Bierhuizen (see, e.g., FIG. 2D) teaches a non-transparent structure 250 surrounding the plurality of light-emitting elements 110, wherein light emitted from the plurality of light-emitting elements 110 cannot penetrate the non-transparent structure 250 for the purpose of efficiently reflecting, scattering, or otherwise manipulating the light to extract additional light forward from the light emitting elements (pg 5, lines 2-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-transparent structure surrounding the plurality of light-emitting elements of Bierhuizen to the device as described by Kim/Jang for the purpose of efficiently reflecting, scattering, or otherwise manipulating the light to extract additional light forward from the light emitting elements (pg 5, lines 2-8).




Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014 0101143 A), in view of Jang (US 2011/0149600), and further in view of Bierhuizen (WO 2013 118076 A1), and further in view of Moran (CN 103155189 A).

Regarding claim 17, although Kim/Jang/Bierhuizen show substantial features of the claimed invention, Kim/Jang/Bierhuizen fail to expressly teach the frame has a height identical to or less than that of the plurality of light-emitting elements. 
Regarding “the frame has a height identical to or less than that of the plurality of light-emitting elements,” it would have been an obvious matter of design choice to adjust the height of the frame 250 to be greater than the plurality of light-emitting elements 110 as taught by Bierhuizen (see, e.g., FIG. 2D; pg 5, lines 2-8) or the frame 160 to be less than the height of the plurality of light-emitting elements 110 as taught by Moran (see, e.g., FIG. 1D, Para 0010). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed frame height was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 19, although Kim/Jang/Bierhuizen show substantial features of the claimed invention, Kim/Jang/Bierhuizen fail to expressly teach the non-transparent structure has a height identical to or less than that of the plurality of light-emitting elements. 
Regarding “the non-transparent structure has a height identical to or less than that of the plurality of light-emitting elements,” it would have been an obvious matter of design choice to adjust the height of the non-transparent structure 250 to be greater than the plurality of light-emitting elements 110 as taught by Bierhuizen (see, e.g., FIG. 2D; pg 5, lines 2-8) or the non-transparent structure 160 to be less than the height of the plurality of light-emitting elements 110 as taught by Moran (see, e.g., FIG. 1D, Para 0010). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed non-transparent structure height was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Allowable Subject Matter
Claims 4 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817